DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should include all relevant patent numbers since the parent applications have been issued.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Mitomi, US Patent Application Publication Number 2010/0147581 (hereinafter Mitomi).
	Regarding claim 1, Mitomi discloses an electronic device, comprising: a first device housing and a second device housing [paragraph 0042]; a hinge coupling the first device housing to the second device housing, the first device housing pivotable about the hinge relative to the second device housing, the hinge separating a first chamber defined by the first device housing and a second chamber defined by the second device housing [paragraphs 0043-0044]; and a flexible substrate passing through the first chamber and the second chamber and spanning the hinge [paragraph 0045]; and the flexible substrate deforming to a deformed state within one or both of the first chamber or the second chamber when the first device housing and the second device housing pivot about the hinge from a closed position to an axially displaced open position [paragraph 0058].
	Regarding claim 2, Mitomi discloses the deformed state changing when the first device housing and the second device housing are pivoted about the hinge to the closed position [paragraph 0058].
	Regarding claim 3, Mitomi discloses the hinge situated between the first chamber and the second chamber [paragraph 0045].
	Regarding claim 4, Mitomi discloses the flexible substrate comprising a first end fixedly coupled at a first location within the first device housing and a second end fixedly coupled at a second location within the second device housing [paragraphs 0024, 0072].
	Regarding claim 5, Mitomi discloses the flexible substrate defining a curvilinear shape that is at least partially oscillatory in one or both of the first chamber or the second chamber when in the deformed state [paragraph 0069].
	Regarding claim 6, Mitomi discloses the curvilinear shape defining at least one apex and at least one nadir [fig. 1: ref. 200; paragraph 0069].

	Regarding claim 16, Mitomi discloses the first dynamic region and the second dynamic region becoming at least partially straightened when the first device housing and the second device housing pivot about the hinge from the axially displaced open position to the closed position [paragraph 0058].
	Regarding claim 17, Mitomi discloses a first electronic circuit fixedly situated within the first device housing and a second electronic circuit fixedly situated within the second device housing, the flexible substrate electrically coupling the first electronic circuit to the second electronic circuit [paragraph 0024].
	Regarding claim 19, Mitomi discloses an electronic device, comprising: a first device housing and a second device housing [paragraph 0042]; a hinge coupling the first device housing and the second device housing, with the first device housing pivotable about the hinge relative to the second device housing between an axially displaced open position and a closed position [paragraphs 0043-0044]; a flexible substrate spanning a first side of the hinge and comprising a first end anchored within the first device housing at a first location and a second end anchored within the second device housing at a second location [paragraph 0045]; and wherein the flexible substrate is less slack about the hinge when the first device housing and the second device housing pivot about the hinge to the closed position and more slack about the hinge when the first device housing and the second device housing pivot to the axially displaced open position [paragraph 0058].
	Regarding claim 20, Mitomi discloses a flexible display spanning a second side of the hinge [paragraph 0048].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitomi.
Regarding claim 18, Mitomi does not specifically disclose a first display coupled to the first device housing and a second display coupled to the second device housing. Mitomi only discloses one display [paragraph 0048].  However, the Examiner takes Official Notice that it is well known in the art to include have an electronic device with first and second displays. At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art ta modify Mitomi to include this limitation. The motivation for this modification would have been a matter of design choice which tacks criticality to the overall function of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-13, 15, 16, and 18-20 of U.S. Patent No. 10,469,635. Although the claims at issue are not identical, they are not patentably distinct from each other because generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claim 1 is taught in patented claim 1.  The instant claim is broader in that it omits the limitation of the flexible substrate comprising fixedly coupled ends.  Instant claim 2 is taught in patented claim 1.  Instant claim 5-12 are taught in patented claims 5-12, respectively.  Instant independent claim 13 is taught in patented claim 13.  The instant claim is broader in that it omits the limitation of the first and second dynamic regions extending a first distance, etc.  Instant claim 14 is taught in patented claim 15.  Instant claim 15 is taught in patented claim 15.  Instant claim 17 is taught in patented claim 16.  Instant claim 18 is taught in patented claim 18.  Instant independent claim 19 is taught in patented claim 19.  The instant claim is broader in that it omits the limitation of the hinge separating the chambers.  Instant claim 20 is taught in patented claim 20.  

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-12, 15-18, and 20 of U.S. Patent No. 10,587,735. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claim 1 is taught in patented claim 1.  The instant claim is broader in that it omits the limitation of the hinge being situated between the chambers and removing deformations.  Instant claims 2 and 3 are taught in patented claim 1.  Instant claim 4 is taught in patented claim 2.  Instant claims 5-12 are taught in patented claims 5-12, respectively.  Instant independent claim 13 is taught in patented claim 15.  The instant claim is broader in that it omits the limitation of the first and second dynamic regions extending a first distance, etc.  Instant claim 14 is taught in patented claim 17.  Instant claim 15 is taught in patented claim 17.  Instant claim 16 is taught in patented claim 16.  Instant claim 17 is taught in patented claim 18.  Instant claim 18 is taught in patented claim 20.   Instant independent claim 19 is taught in patented claim 15.  The instant claim is broader in that it omits the limitation of the dynamic regions.  

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 3, 5-13, 15, 16, 18, and 19 of U.S. Patent No. 10,623,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claim 1 is taught in patented claim 1.  The instant claim is broader in that it omits the limitation of the hinge being situated between the chambers and removing deformations.  Instant claim 2 is taught in patented claim 2.  Instant claim 3 is taught in patented claim 1.  Instant claims 4-12 are taught in patented claims 3 and 5-12, respectively.  Instant independent claim 13 is taught in patented claim 13.  The instant claim is broader in that it omits the limitation of the first and second dynamic regions extending a first distance, etc.  Instant claims 14 and 15 are taught in patented claim 13.  Instant claims 16 is taught in patented claim 15.  Instant claims 17 is taught in patented claim 16.  Instant claims 18 is taught in patented claim 18.  Instant independent claim 19 is taught in patented claim 19.  The instant claim is broader in that it omits the limitations of the substrate defining a curvilinear shape and further details of the first and second chambers.  

Claims 1-13, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, and 17-19 of U.S. Patent No. 10,868,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claim 1 is taught in patented claim 1.  The instant claim is broader in that it omits the limitation of the hinge being situated between the chambers and removing deformations.  Instant claims 2-12 are taught in patented claims 2-12, respectively.  Instant independent claim 13 is taught in patented claim 13.  The instant claim is broader in that it omits the limitation of the first and second dynamic regions extending a first distance, etc.  Instant claim 16 is taught in patented claim 13.  Instant claim 17 is taught in patented claim 17.  Instant claim 18 is taught in patented claim 18.  Instant independent claim 19 is taught in patented claim 19.  The instant claim is broader in that it omits the limitations of the support plate and removing deformations.

Allowable Subject Matter
Claims 7-12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the filing of approved Terminal Disclaimers.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
October 25, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644